*421On the Merits.
Both the district court and Court of Appeal decided the case in favor of defendant, and, since our examination of the record convinces us of the correctness of their conclusions, we adopt and quote the opinion of the Court of Appeal, as follows, to wit:
“In 1860 D. B. Kinchen acquired 157.80 acres of land from the United States government, being the S. W. % of Sec. 15. He died in 1872, leaving a widow, Nee Smiley, and plaintiffs, who are his sole heirs. On the 4th of March, 1878, the widow, Mrs. D. B. Kinchen, sold the north half of said tract of land to Aaron Stewart, consisting of 79:80 acres, as stated in the deed, and for $71 in cash.
“Plaintiff, the heirs of D. B. Kinchen, are suing defendant, claiming an undivided interest in the land sold by their mother, and asking that he be dispossessed of the property. Among other defenses, defendant pleads the prescription of 10 and 30 years. The demand of the heirs was rejected; they appealed.
“The property sold by Mrs. Kinchen to Stewart was an asset of the community, and plaintiff’s undivided interest therein, as the heirs of D. B. Kinchen, was not divested by the sale, and the defendant, who claims from Stewart, has no title thereto, unless he acquired by prescription. The lower court decided in his favor on the plea of prescription, which was interposed as a bar to the action of plaintiffs. The case turns upon a proper determination of this issue; the vital one in the case.
 “The defendant testified he bought the land in question for $75 from Steivart, about 2 years after Stewart had purchased it from the Widow Kinchen; that a receipt was drawn up for the land by Captain Patterson. He says the transaction for the land was made in presence of Pat Tillman,' a negro. A small pile of wood, which had been cut on the land, and a pony were included in the deal. He says Stewart was in a hurry at the time and left, stating he would come back and make another title. It is clear from the testimony, however, that a transfer of the land was made by Stewart, for a fixed price, and that it was immediately delivered to Mm, defendant. It is true he said Stewart was to return to make another title, but this he said he wanted because he desired to have something recorded. The words ‘another title’ make it evident that the parties considered the receipt as being a title, and merely conceived the notion that a formal one was essential to effect the conveyance of ownership. The ideas which defendant might have ascertained on this subject could not, however, change the nature of the contract. If it was a sale, a transfer of title was effected, and whatever erroneous notions the parties might have entertained as to what was or was not necessary to convey the land could not alter the legal effect of the agreement. Pat Tillman, the witness above referred to, says: Defendant paid $75 for the land, and that he saw the money ‘passed between the parties.’ This, is precisely the amount defendant says he paid for it. Tillman says 78 and some odd acres, were sold to defendant by Stewart. The whole tract consisted of 157.80 acres, as aforestated, and, as half thereof was what Stewart bought, 78 and some odd acres must have been the number of acres which were sold by him to defendant, as testified to by Tillman. Tillman says, he saw when Stewart signed the document;, that he also signed it as a witness. There is nothing in the evidence to show that this document, whether termed as a receipt or deed, was in any way intended as a promise of sale, or other contract of that nature, conferring a mere precarious title in the vendee; on the contrary, it is clearly shown that defendant took immediate possession of the land, which he occupied by living in a small shanty thereon for a couple of years, and where he continued to exercise various acts of ownership, without interference or protest of any character, up to the time of the institution of this suit.
“Counsel for plaintiffs refers us to the case reported in 45 La. Ann. 503, 12 South. 763 (Clark v. Comfort). In that case the contract merely contemplated the consummation of a sale, and in which the vendee was given certain rights of ownership, but ‘short of ownership itself,’ and which was by the court correctly characterized as a promise of sale.
“It is evident that these features which appeared in the contract referred to in the case above cited are totally absent from the agreement in the instant ease, which shows that a transfer of title was not only intended but was actually effected between Stewart and defendant, when the receipt was drawn up for them by Captain Patterson. The contract under discussion was therefore a sale under private signature, it is true, but nevertheless-valid and sufficient for the transfer of immovable property. C. C. § 2440.
“Article 3478, C. C. reads as follows: ‘He who acquires an immovable in good faith, and by just title prescribes for it in ten years/ A just title is defined by article 3479, C. C., as one which is legal and sufficient to transfer *423the property. The document or receipt, though under private signature, was valid or legal, and was sufficient to transfer the land. It is not subject to any particular form, and unquestionably effected a transfer of ownership from Stewart to defendant. It was proved that the document was lost and could not be produced. Defendant, however, proved its contents, as above shown and this showing was sufficient to serve as a basis for the plea of prescription. C. C. § 8486. It is shown that Stewart took immediate possession when he bought; that he built a small house on the land, which defendant occupied for a couple of years after his purchase; that defendant exploited the timber on the land, and always exercised absolute dominion over it, as owner, to the time of this suit, without interference or objection. He is therefore entitled to the property by the prescription of 10 years.”
For the reasons assigned, the judgment of the Court of Appeals is affirmed, with costs.
LECHE, J., recused.
Rehearing refused by the WHOLE COURT.